DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al. (US Patent Application Publication No. 2012/0279723) in view of Kellner et al. (US Patent Application Publication No. 2016/0177667).
Hofman discloses a toe valve 20 for use in a wellbore (Fig. 5), comprising:
a tubular mandrel 34 having couplings 22 and 28 at longitudinal ends thereof for assembly as part of a casing or liner string (par. 0020);
a housing 24 extending along a periphery of the mandrel 34 and mounted thereto (Figs. 1 and 2);

a fastener 63 (par. 0026) releasably connecting the valve piston 46 to the housing 24 in the closed position (Fig. 1A); and
an atmospheric chamber 53 or 55 (par. 0024) forming a portion of the annulus 45 adjacent to the valve piston 46 (Figs. 1 and 2).
Hofman discloses a drive port 32 of the mandrel 24 but fails to disclose a drive piston disposed in the annulus adjacent to a drive port 32 of the mandrel 34 and operable to release the valve piston 46.
Kellner discloses a drive piston 140 disposed in the annulus 126 adjacent to a drive port 122 of a mandrel 120 and operable to release a valve piston 160 (Figs. 1-5, pars. 0037 and 0040).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a drive piston between the drive port and the valve piston as it amounts to a substitution of equivalent structures to perform the same function, which is in this case to shift a valve piston.
In reference to claim 13, Hofman discloses that the fastener 63 is shearable (par. 0026) and is accessible from an exterior of the toe valve (Fig. 1A).
In reference to claim 14, Hofman discloses a debris excluder 32 (par. 0020, a rupture disk) disposed in the drive port 30 (Fig. 1).

In reference to claim 15, Hofman discloses a method of using the toe valve 20 of claim 1 (see above) in a wellbore, comprising:
assembling the toe valve 20 as part of a casing or liner string (Fig. 5; par. 0006, the invention is intended to use with casing and liner strings);
deploying the casing or liner string into the wellbore (Fig. 5);

pressure testing the cemented casing or liner string by pressurizing a bore thereof, wherein the toe valve is in the closed position during the assembly, deployment, cementation, and pressure test (par. 0030); and
after pressure testing, increasing the pressure in the bore to an overpressure, thereby shifting the toe valve 20 from the closed position to the open position (par. 0030).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brandsdal (US Patent No. 10,787,884), Cuffe et al. (US Patent No. 9,051,810), Anton et al. (US Patent Application Publication No. 2014/0374096) and Bisset (US Patent Application Publication No. 2010/0314562).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/04/21